DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed March 8, 2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irschara et al., U.S. Patent Application Publication No. 2014/0368651 (referred to hereafter as Irschara).
As to claims 6 and 17, Irschara teaches a method and medium comprising: 
receiving, from a sensor, sensor data of an environment; determining, based at least in part on the sensor data, segmentation information about the environment (see para. 5); 

identifying, in the subset of the sensor data, at least one feature corresponding to a feature of the invariant object (see para. 18); and 
determining, based at least in part on the at least one feature, a calibration error of the sensor (see para. 20 and 27). 
As to claim 7, Irschara teaches the method of claim 6, further comprising: undistorting the at least one feature based at least in part on one or both of sensor intrinsic information or sensor extrinsic information (see para. 18, 20 and 27). 
As to claims 8 and 18, Irschara teaches the method and medium of claims 7 and 17, wherein the segmentation information comprises associations between portions of the data and a plurality of objects in the environment depicted in the portions, the method further comprising: determining, the invariant object from the plurality of objects; and determining, based at least in part on the one or more associations, the portion of the sensor data corresponding to the invariant object (see para. 4-5 and 18). 
As to claim 9, Irschara teaches the method of claim 6, wherein the invariant object comprises an object having a known attribute, the attribute comprising at least one of linearity, planarity, reflectivity, or an orientation (see para. 18). 
As to claim 10, Irschara teaches the method of claim 9, wherein the invariant object is at least one of a topographical feature, a fixture, a building, or a horizon line (see para. 4-5 and 18). 
As to claim 11, Irschara teaches the method of claim 7, wherein the invariant object includes at least one of a linear feature or a planar feature (see para. 18). 

As to claims 13 and 19, Irschara teaches the method and medium of claims 6 and 17, wherein: the sensor comprises at least one of a LiDAR sensor, depth sensor, multi-view image, or a time-of-flight sensor; the invariant object comprises a planar surface; and the determining the calibration error comprises determining a distance between depths measured by the sensor and a plane corresponding to the planar surface (see para. 18). 
As to claim 14, Irschara teaches the method of claim 6, wherein: the sensor comprises at least one of a camera, a LiDAR senor, or a time-of-flight sensor; the invariant object comprises a linear feature; and the determining the calibration error comprises determining a distance between points on an edge detected in the sensor data and a line corresponding to the linear feature (see para. 18). 
As to claim 15, Irschara teaches the method of claim 6, further comprising: determining, based at least in part on the calibration error, a calibration function for the sensor; and calibrating the sensor using the calibration function (see para. 18). 
As to claim 16, Irschara teaches the method of claim 6, further comprising: adjusting, based at least in part on the semantic segmentation information, a setting of the sensor, the setting comprising at least one of an exposure time, an emitted light intensity, or a gain of the sensor (see para. 18). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Irschara in view of Douillard et al., U.S. Patent Application Publication No. 2017/0124781 (referred to hereafter as Douillard).
As to claim 1, Irschara teaches an vehicle comprising: a sensor disposed on the vehicle: one or more processors; and non-transitory computer-readable media storing one or more instructions that, when executed, cause the one or more processors to perform acts comprising: 
receiving, from the sensor, sensor data of an environment of the vehicle (see para. 4), 
segmenting, as segmented data, the sensor data based at least in part on a representation of an invariant object in the sensor data (see para. 5 and 17-18), 

determining, based at least in part on the subset of the sensor data, a calibration error associated with the sensor (see para. 20 and 27). 
	Irschara does not explicitly teach that the vehicle is an autonomous vehicle. However, Douillard teaches an autonomous vehicle which includes a plurality of sensors wherein the vehicle determines if the sensors are miscalibrated (see para. 73-74). It would have been obvious for one of the ordinary skill in the art at the time the application was filed to use the autonomous vehicle of Douillard in Irschara. Motivation to do so comes from the teachings of Douillard and the knowledge well known in the art that detecting a miscalibrated sensor on an autonomous vehicle would prevent accidents and would therefore make the vehicle safer to drive.
As to claim 2, Irschara in view of Douillard teach the vehicle of claim 1. Irschara further teaches determining the calibration error comprises: generating, from the sensor data and according to a calibration function associated with the sensor, undistorted sensor data; and comparing the undistorted sensor data to a feature of the invariant object (see para. 20 and 26-27). 
As to claim 3, Irschara in view of Douillard teach the vehicle of claim 2, Irschara further teaches comparing the undistorted sensor data to the feature of the invariant object comprises comparing the at least a portion of the subset of the sensor data to at least one of a line, a plane, or a reflectivity of the invariant object (see para. 18). 
As to claim 4, Irschara in view of Douillard teach the vehicle of claim 1, Irschara further teaches determining the calibration error comprises determining a distance 
	As to claim 5, Irschara in view of Douillard teach the vehicle of claim 1, Irschara further teaches calibrating, based at least in part on the calibration error (see para. 18). Douillard also further teaches the sensor; generating, based at least in part on the calibrated sensor, a trajectory to control the vehicle; and controlling the autonomous vehicle based at least in part on the trajectory (see para. 73-74).
 4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Irschara in view of London, U.S. Patent Application Publication No. 2020/0043063.
Irschara teaches a method and medium comprising: 
receiving, from a sensor, sensor data of an environment; determining, based at least in part on the sensor data, segmentation information about the environment (see para. 5); determining, based at least in part on the segmentation information, a subset of the sensor data corresponding to an invariant object (see para. 5 and 17-18);  identifying, in the subset of the sensor data, at least one feature corresponding to a feature of the invariant object (see para. 18); and determining, based at least in part on the at least one feature, a calibration error of the sensor (see para. 20 and 27). 
	Irschara does not teach the information comprises associations between pixels and one or more objects in the environment depicted in the pixels, the method further comprising: determining, based at least in part on the one or more associations, a semantic segmentation information subset associated with an object of the one or more objects depicted in the pixels; and determining, from the sensor data, a sensor data 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663